DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The Amendment filed 09 Nov 2021 has been entered.  Claims 1-2 and 4-21 are pending in the application with claim 3 cancelled.
Election/Restrictions
Applicant's election with traverse of Species G (Figs. 15A-E) in the reply filed on 09 Nov 2021 is acknowledged.  The traversal is on the ground(s) that portions of Species C and U are described in the specification as directly connected with elected Species G.  This is not found fully persuasive firstly because the discussion of Figs. 15A-15E conspicuously only includes reference to Figs. 4A-4D of Species C and makes no mention of Figs. 4E-4F. Thus, it is not clear from the application as originally filed that the embodiment of clip 240 in Figs. 4E-4F was intended to cooperate with the elected Species G of Figs. 15A-15E. And the traversal is not found fully persuasive secondly because the discussion of Figs. 15A-15E does not directly discuss Figs. 30-31. Rather, the paragraph in which Figs. 15A-15E and Figs. 30-31 are both discussed includes the transitional phrasing “[i]n a further alternative embodiment” leading into the discussion of Figs. 30-31 after the discussion of Figs. 15A-15E has been completed. The clip 620 of Figs. 30-31 is clearly longer in size than the clip 620 of Figs. 15A-15E and the clip 620 of Figs. 30-31 is integrally formed with patient interface 2000 while the clip 620 of Figs. 15A-15E is instead attachable by adhesive. Thus, the clips 620 of Figs. 15A-15E and Figs. 30-31 are meaningfully divergent in scope.

The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 6-7, 11-17, and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant had only indicated claims 7 and 11-17 as being withdrawn. However, further claims have been withdrawn for the following reasons:
Claim 4 – elected Species G only discusses adhesive as providing attachment of the holder
Claim 6 – elected Species G has no mention of a rigid material for the holder
Claim 20 – elected Species only includes a single channel (note the discussion above about Figs. 4E-4F not being expressly disclosed in combination with Figs. 15A-15E)
Claim 21 – elected Species only includes a single channel (note the discussion above about Figs. 4E-4F not being expressly disclosed in combination with Figs. 15A-15E)
Claim Objections
Claim(s) 8-10 and 19 is/are objected to because of the following informalities:
Claim 8, Ln. 2 recites “the tube” which should read “the feeding tube”
Claim 9 twice recites “the tube” which should read “the feeding tube”
Claim 10, Ln. 2 recites “the tube” which should read “the feeding tube”
Claim 19 four times recites “the tube” which should read “the feeding tube”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 5, 8-10, and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “for securing a feeding tube” in Ln. 4 which deems the claim indefinite. The “feeding tube” of the limitation appears to refer to the same structure as the “tube” of Ln. 1 of the claim. The claim is thus unclear as to whether both a tube and a feeding tube are being secured by the securement system or just a feeding tube. The latter interpretation appears most accurate. For the purposes of examination the “tube’ in Ln. 1 will be interpreted as reading “feeding tube” and the instant limitation will be interpreted as reading “for securing the feeding tube”.
Claim 1 recites the limitation “the holder comprising at least a first channel or recess for receiving the feeding tube to couple the feeding tube to the patient interface” in Ln. 5-6 which deems the claim indefinite. The limitation focuses exclusively on 
Claim 19 recites the limitation “the first channel or recess is to have an internal dimension” in Ln. 2 which deems the claim indefinite. The phrasing “is to have” is written in a form which appears to indicate a future state of design decision instead of defining the system as a present tense completed item. For the purposes of examination the limitation will be interpreted as reading “the first channel or recess has an internal dimension.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 5, 8-10, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Landis (U.S. Pub. 2004/0244799).
Regarding claim 1, Landis discloses a securement system (Figs. 2-7 #10; ¶¶0023-0028) for securing a feeding tube (Fig. 8 #2; ¶0023) to a patient interface (Fig. 3 #7; ¶0023) 
Regarding claim 5, Landis discloses the holder is formed from a soft or pliable material (Fig. 7; ¶0024).
Regarding claim 8, Landis discloses the recess or first channel comprises an aperture (Fig. 4 #27; ¶¶0026-0027) for receiving the feeding tube.
Regarding claim 9, Landis discloses the recess (Figs. 7-8 #31) having a lateral dimension (diameter of #31) similar to or slightly smaller than a diameter of the feeding tube for firmly gripping the feeding tube (Fig. 8; ¶0016).
Regarding claim 10, Landis discloses a surface of the recess for contacting the feeding tube is formed from 
Regarding claim 18, Landis discloses said holder is mounted, or mountable to, to the patient interface 
Regarding claim 19, Landis discloses the first channel or recess has an internal dimension smaller than the diameter of the feeding tube when the holder is in an unstressed or un-deformed state for gripping the feeding tube (Fig. 8), and said first channel or recess being elastically deformable to increase the internal dimension to be greater than the diameter of the feeding tube to un-grip the tube for adjustment between the feeding tube and the holder (Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landis (U.S. Pub. 2004/0244799).
Regarding claim 2, Landis fails to disclose an adhesive is provided to the interface side of the holder for bonding the holder to the patient interface or dermal patch.
While Landis teaches the outer surface 16 “preferably does not have an adhesive applied thereto” (¶0037) this is considered as discussion of a preferred embodiment and not as a teaching away from use of adhesive on outer surface 16 (MPEP 2123). The implication of this discussion in Landis is that adhesive could be obviously applied to 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Landis an adhesive is provided to the interface side of the holder for bonding the holder to the patient interface in order to provide the benefit of securing the connection between the mask 6 and the adaptor 10 based upon the recognition in Landis that adhesive would facilitate that connection when there is no concern for later separation of those two elements after initial placement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references. Particular attention is drawn to Saad (U.S. Pub. 2003/0213493) and its positioning of naso-gastric tube 107 through connector 103 which allows it to interface with mask 100 (Figs. 2-9; ¶¶0024-0031). It is again noted that neither the patient interface nor the dermal patch are positively recited by the claim.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785